Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner notes for the record that applicant’s remarks submitted on 6/22/2022, have been considered however the examiner submits for the record that the applicant has entered on 7/21/2022, clarifying claim amendment(s) that places the application in condition for allowance. As such this action is in response to claim amendment(s) filed on 7/21/2022. Claims 1 and 15 have been amended. Claims 8-14 have been cancelled. Claims 21-27 are new. Claims 1-7 and 15-27 are pending. 
Allowable Subject Matter
Claims 1-7 and 15-27 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s claimed invention is drawn to a process for the prevention of media exfiltration. 

The examiner finds applicant’s claim amendment(s) for independent claim(s) 1 submitted on 7/21/2022, to be patentable over the cited prior art of record. The examiner notes that applicant’s independent claim(s) 15 has been amended similarly to applicant’s independent claim 1 and is therefore patentable over the cited prior art of record. The examiner agrees with applicant’s remarks submitted on 7/21/2022, that neither of the cited reference(s) of record, alone or in combination, discloses applicant’s newly amended claim feature(s) of, “… generating, by one or more processors, utilizing data of the validating an encryption key for the external storage device, wherein the encryption key is utilized to authenticate the user and the remote device for subsequent read/write of data to the external device…and sending, by one or more processors, the encryption key to the application with instructions for the application to reformat the external storage device, and store the requested data on the external storage device, and encrypt the external storage device using the encryption key”, in conjunction with the other claim limitation element(s) of applicant’s independent claims. Therefore, the examiner notes for the record that applicant’s claims 1-7 and 15-20 are allowable. 

The examiner finds that applicant’s newly presented independent claim(s) 21 submitted on 7/21/2022, to be patentable over the cited prior art of record as well. The examiner notes that applicant’s independent claim(s) 21 repeats similar claim limitation(s) to applicant’s independent claim 1 and therefore is patentable over the cited prior art of record. The examiner agrees with applicant’s remarks submitted on 7/21/2022, that neither of the cited reference(s) of record, alone or in combination, discloses applicant’s newly amended claim feature(s) of, “… generating, by one or more processors, a previously un-stored encryption key for the external storage device-based at least in part on the validating, wherein the encryption key is utilized to authenticate the user and the remote device for subsequent read/write of data to the external device…and sending, by one or more processors, the encryption key to the application with authorization instructions for the application to reformat the external storage device, and store the requested data on the external storage device, and encrypt the external storage device using the encryption key”, in conjunction with the other claim limitation element(s) of applicant’s independent claims. Therefore, the examiner notes for the record that applicant’s claims 21-27 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Response to Arguments
Examiner’s Remarks – Specification Objection - Title
	The examiner notes for the record that upon further consideration/review of applicant’s current title, the examiner finds that the current title sufficiently describes applicant’s claimed invention. Therefore, the examiner withdraws the objection.
Examiner’s Remarks – Claim Rejections - 35 USC § 101
	The examiner withdraws the rejection made under 35 USC § 101 in view of applicant’s cancellation of claims 8-14 as part of applicant’s claim amendment(s) submitted on 7/21/2022.
Examiner’s Remarks – Claim Rejections - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendment(s) submitted on 7/21/2022.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497